DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Applicant’s election, with traverse, of Group I, corresponding to Claim 1 in the claims of 3/16/2020, in response to the Restriction Requirement of 1/13/2022, is acknowledged.  Claims 2-7 (Groups II through VII) are withdrawn from examination as being drawn to non-elected inventions.  New Claims 8-14 depend from Claim 1, and are acknowledged as being drawn to the elected invention.  Claims 15-19 depend from Claim 2, and are acknowledged as being drawn to a non-elected invention.  Thus, Claims 1 and 8-14 will be examined herein on the merits.
Applicant has traversed the Restriction Requirement of 1/13/2022 in the Remarks of 3/14/2022 (page 7).  Specifically, Applicant argues against the restriction between Group I (Claim 1) and Group 2 (Claim 2).  Applicant argues that the Office Action (Restriction Requirement of 1/13/2022) has not shown that the feature of Group I that “(λ3 - λ2) / (λ3 + λ2) is in a range of 0.05 to 0.2” and the feature of Group II of “(T2 - T1) / (T2 + T1) being in a range of 0.05 to 0.2” are not corresponding technical features in the sense of PCT Rule 13.2 (Remarks of 3/14/2022, page 7).
However, based upon the claim language of Claims 1 and 2 which defines the quantities λ3, λ2, T2, and T1, the above features are not corresponding technical features.  Specifically, Claim 1 defines λ3 and λ2 as specific wavelengths of light which correspond to transmittance and reflectance values of the partial reflector.  Claim 2 defines T2 and T1 as optical thicknesses of the polymer layers of the optical stack.  Optical thickness is a measure of a layer’s physical thickness multiplied by the layer’s refractive index.
Therefore, even though the two formulas of Claims 1 and 2 appear to be similar, they relate to entirely different concepts—specifically, the first formula relates to wavelength of light, whereas the second formula relates to optical thickness.  Thus, the feature of Group I that “(λ3 - λ2) / (λ3 + λ2) is in a range of 0.05 to 0.2” and the feature of Group II of “(T2 - T1) / (T2 + T1) being in a range of 0.05 to 0.2” are not corresponding technical features.
Consequently, the restriction requirement of 1/13/2022 is still deemed proper and is made FINAL.

Claim Objections – Form of Claims
Claim 1 is objected to for failing to comply with proper claim formatting.
Claim 1 sets forth a plurality of elements.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See MPEP § 608.01(m), citing 37 CFR § 1.75(i).  In the present case, Claim 1 sets forth a plurality of elements, but does not provide a line indentation for each new claim element.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wortman et al., US 2002/0141194.
Regarding Claim 1, Wortman discloses:  A wavelength and polarization dependent partial reflector comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical stack (coextruded film containing 601 layers; paragraphs [0033], [0068], [0069] and FIGS. 1A, 1B, 2, 6 of Wortman);
the optical stack comprising a plurality of optical repeat units (alternating layers of at least two materials 12 and 14; paragraphs [0033], [0068], [0069] and FIGS. 1A, 1B, 6 of Wortman);
each optical repeat unit including first and second polymer layers (polyethylene naphthalate [PEN] and coPEN; paragraphs [0033], [0052]-[0054], [0068], [0069] and FIGS. 1A, 1B, 6 of Wortman);
wherein for wavelengths λ1 < λ2 < λ3 (λ1 may be identified as 400 nm, λ2 may be identified as 700 nm, and λ3 may be identified as 800 nm; paragraphs [0068], [0069] and FIG. 6 of Wortman), the partial reflector has a transmittance for normally incident light polarized along a first axis of at least 85% for wavelengths between λ1 and λ3 (curve “a” in FIG. 6 shows transmission of light polarized in the non-stretch direction at normal incidence, and such curve shows approximately 87% transmittance of light having wavelengths between 400 nm and 800 nm; paragraphs [0033], [0041], [0068], [0069] and FIG. 6 of Wortman); and
wherein the partial reflector has a first reflection band having band edges at λ2 and λ3 for normally incident light polarized along an orthogonal second axis (curve “c” in FIG. 6 shows transmission of light polarized in the stretch direction at normal incidence, and such curve shows approximately 55% transmittance of light having wavelengths between 700 nm and 800 nm, thus indicating that approximately 45% of light having wavelengths between 700 nm and 800 nm is reflected, because the device is a reflective polarizer [i.e., not an absorptive polarizer]; paragraphs [0012], [0032], [0033], [0041], [0061], [0068], [0069] and FIG. 6 of Wortman);
the partial reflector having an f-ratio of the optical repeat units (a ratio can be calculated by taking the optical thickness of the higher refractive index layer [e.g., layer 12] and dividing it by the total optical thickness of the two layers 12, 14 which form the “optical repeat unit”; paragraphs [0033], [0068], [0069] and FIGS. 1A, 1B, 6 of Wortman; see Applicant’s special definition of “f-ratio” on page 7 of Applicant’s originally-filed specification);
a refractive index difference between the first and second polymer layers along the second axis (layers 12, 14 have a refractive index difference due to their different materials [e.g., PEN and coPEN], and as specifically shown in FIG. 1B, a refractive index of layer 12 may be 1.88, whereas a refractive index of layer 14 may be 1.64; paragraphs [0033], [0038], [0052]-[0054], [0068], [0069] and FIGS. 1A, 1B, 6 and Claims 32-35 of Wortman); and
a total number of optical repeat units in the optical stack such that the first reflection band has an average reflectance for normally incident light polarized along the second axis between 15% and 97% (601 layers [i.e., 300 pairs, or 300 optical repeat units], such that curve “c” in FIG. 6 shows transmission of light polarized in the stretch direction at normal incidence, and such curve shows approximately 55% transmittance of light having wavelengths between 700 nm and 800 nm, thus indicating that approximately 45% of light having wavelengths between 700 nm and 800 nm is reflected, because the device is a reflective polarizer [i.e., not an absorptive polarizer]; paragraphs [0012], [0032], [0033], [0041], [0061], [0068], [0069] and FIG. 6 of Wortman);
wherein the optical repeat units have a range of optical thicknesses such that (λ3 - λ2) / (λ3 + λ2) is in a range of 0.05 to 0.2 (as stated above, λ2 may be identified as 700 nm, and λ3 may be identified as 800 nm, whereas the difference of these two wavelengths [800nm - 700nm = 100nm] divided by the sum of these two wavelengths [800nm + 700nm = 1500nm] equals 0.0666 [100nm / 1500nm = 0.0666], and 0.0666 is a number that is between 0.05 and 0.2; paragraphs [0030], [0041], [0068], [0069] and FIG. 6 of Wortman; the Examiner notes that this mathematical relationship can be expressed more directly as “λ3 must be from 10.526% to 50% greater than λ2”, wherein 800nm is 14.286% greater than 700nm, and Applicant is encouraged to use a direct manner of expressing mathematical relationships in all future applications); and
wherein the first reflection band is a primary reflection band and λ3 is at least 700 nm and no more than 2500 nm (the wavelengths of light between 700 nm and 800 nm may be characterized as a “primary reflection band” since Applicant does not appear to have provided any special definition of “primary reflection band”, and as stated above, the wavelength of 800 nm may be identified as the claimed λ3; paragraphs [0033], [0041], [0068], [0069] and FIG. 6 of Wortman).

Regarding Claim 8, Wortman discloses:  wherein the average reflectance for normally incident light polarized along the second axis is between 15% and 90% (curve “c” in FIG. 6 shows transmission of light polarized in the stretch direction at normal incidence, and such curve shows approximately 55% transmittance of light having wavelengths between 700 nm and 800 nm, thus indicating that approximately 45% of light having wavelengths between 700 nm and 800 nm is reflected, because the device is a reflective polarizer [i.e., not an absorptive polarizer]; paragraphs [0012], [0032], [0033], [0041], [0061], [0068], [0069] and FIG. 6 of Wortman).

Regarding Claim 9, Wortman discloses:  wherein the average reflectance for normally incident light polarized along the second axis is between 20% and 75% (curve “c” in FIG. 6 shows transmission of light polarized in the stretch direction at normal incidence, and such curve shows approximately 55% transmittance of light having wavelengths between 700 nm and 800 nm, thus indicating that approximately 45% of light having wavelengths between 700 nm and 800 nm is reflected, because the device is a reflective polarizer [i.e., not an absorptive polarizer]; paragraphs [0012], [0032], [0033], [0041], [0061], [0068], [0069] and FIG. 6 of Wortman).

Regarding Claim 10, Wortman discloses:  wherein λ1 is in a range of 380 nm to 480 nm, λ2 is in a range of 600 nm to 700 nm, and λ3 is in a range of 710 nm to 1000 nm (at stated above, λ1 may be identified as 400 nm, λ2 may be identified as 700 nm, and λ3 may be identified as 800 nm; paragraphs [0033], [0041], [0068], [0069] and FIG. 6 of Wortman).

Regarding Claim 12, Wortman discloses:  wherein the f-ratio is in a range of 0.4 to 0.6 (the first and second polymer layers may have a thickness of 0.5 microns, whereas when their respective refractive indices are 1.88 and 1.64, then their respective optical thicknesses are 0.94 microns [1.88 x 0.5 microns = 0.94 microns] and 0.82 [1.64 x 0.5 microns = 0.94 microns], and thus their f-ratio is 0.534 [optical thickness of the higher refractive index layer divided by the total optical thickness of the optical repeating unit, i.e., both layers, wherein 0.94 + 0.82 = 1.76, and 0.94 / 1.76 = 0.534], and 0.534 is a number between 0.4 and 0.6; paragraph [0038] and FIG. 1B and Claims 26, 32-35, 44 of Wortman; see Applicant’s special definition of “f-ratio” on page 7 of Applicant’s originally-filed specification).

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al., US 2014/0240829.
Regarding Claim 1, Weber discloses:  A wavelength and polarization dependent partial reflector comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical stack (multilayer optical film [reflective polarizer] 110; paragraphs [0040], [0042], [0043] and FIGS. 1, 2, 9, 10 of Weber);
the optical stack comprising a plurality of optical repeat units (multilayer optical film [reflective polarizer] 110 comprises polymeric materials forming optical repeat units; paragraphs [0040], [0042], [0043], [0055] and FIGS. 1, 2, 9, 10 of Weber);
each optical repeat unit including first and second polymer layers (each optical repeat unit [ORU] may comprise polymeric layers A and B, e.g., layers 102, 104; paragraphs [0040], [0043] and FIGS. 1, 2 of Weber);
wherein for wavelengths λ1 < λ2 < λ3 (λ1 may be identified as 400 nm, λ2 may be identified as 600 nm, and λ3 may be identified as 700 nm; FIG. 10 of Weber), the partial reflector has a transmittance for normally incident light polarized along a first axis of at least 85% for wavelengths between λ1 and λ3 (for wavelengths of 450nm and 451 nm, which are wavelengths between 400 nm and 700, a transmissivity of approximately 89% is shown; paragraphs [0040], [0077]-[0079] and FIG. 10 of Weber; the Examiner notes that the claims do not require at least 85% transmittance for all wavelengths between λ1 and λ3, nor do they require at least 85% average transmittance for the entire range of wavelengths between λ1 and λ3); and
wherein the partial reflector has a first reflection band having band edges at λ2 and λ3 for normally incident light polarized along an orthogonal second axis (light having wavelengths between 600 nm and 700 nm has an average transmittance of approximately 45%, thereby indicating that light having wavelengths between 600 nm and 700 nm has an average reflectance of approximately 55% because the device is a reflective polarizer [i.e., not an absorptive polarizer]; paragraphs [0040], [0077]-[0079] and FIG. 10 of Weber);
the partial reflector having an f-ratio of the optical repeat units (an f-ratio of the optical repeat units [ORUs] may be 50% or may be greater than or less than 50%; paragraphs [0040], [0044], [0070], [0118] and FIGS. 1, 2 of Weber; see Applicant’s special definition of “f-ratio” on page 7 of Applicant’s originally-filed specification);
a refractive index difference between the first and second polymer layers along the second axis (adjacent microlayers having a large refractive index mismatch along one in-plane direction [large Δnx] and a small refractive index mismatch along the orthogonal in-plane direction [zero or almost zero Δny] causes the device to behave as a reflective polarizer; paragraph [0040] of Weber); and
a total number of optical repeat units in the optical stack such that the first reflection band has an average reflectance for normally incident light polarized along the second axis between 15% and 97% (light having wavelengths between 600 nm and 700 nm has an average transmittance of approximately 45%, thereby indicating that light having wavelengths between 600 nm and 700 nm has an average reflectance of approximately 55% because the device is a reflective polarizer [i.e., not an absorptive polarizer]; paragraphs [0040], [0077]-[0079] and FIG. 10 of Weber);
wherein the optical repeat units have a range of optical thicknesses such that (λ3 - λ2) / (λ3 + λ2) is in a range of 0.05 to 0.2 (as stated above, λ2 may be identified as 600 nm, and λ3 may be identified as 700 nm, whereas the difference of these two wavelengths [700nm - 600nm = 100nm] divided by the sum of these two wavelengths [700nm + 600nm = 1300nm] equals 0.0769 [100nm / 1300nm = 0.0769], and 0.0769 is a number that is between 0.05 and 0.2; FIG. 10 of Weber; the Examiner notes that this mathematical relationship can be expressed more directly as “λ3 must be from 10.526% to 50% greater than λ2”, wherein 700nm is 16.667% greater than 600nm, and Applicant is encouraged to use a direct manner of expressing mathematical relationships in all future applications); and
wherein the first reflection band is a primary reflection band and λ3 is at least 700 nm and no more than 2500 nm (the wavelengths of light between 600nm and 700nm may be characterized as a “primary reflection band” since Applicant does not appear to have provided any special definition of “primary reflection band”, and as stated above, the wavelength of 700 nm may be identified as the claimed λ3; FIG. 10 of Weber).

Regarding Claim 13, Weber discloses:  wherein the total number of optical repeat units in the optical stack is in a range of 35 to 160 (300 total layers [see, e.g., FIG. 9], thereby indicating 150 optical repeat units [150 pairs of layers]; paragraphs [0040], [0042], [0043] and FIGS. 1, 2, 9, 10 of Weber).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wortman in view of Wheatley et al., US 2005/0041292.
Regarding Claim 11, Wortman does not appear to disclose:  wherein the f-ratio, or 1 minus the f-ratio, is in a range of 0.06 to 0.4.
Wheatley is related to Wortman with respect to reflective polarizers formed of alternating polymeric layers.
Wheatley teaches:  wherein the f-ratio, or 1 minus the f-ratio, is in a range of 0.06 to 0.4 (although an f-ratio of 50% is acknowledged as being effective, other layer arrangements, such as a 7:1:1:7:1:1 optical thickness arrangement, i.e., having an f-ratio of 0.368 [7 divided by 19 equals 0.368], are found to be effective; paragraphs [0029]-[0031] of Wheatley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the f-ratio of Wheatley for the reflective polarizer of Wortman because the 7:1:1:7:1:1 optical thickness arrangement eliminates higher order reflections, such as second, third, and fourth order reflections, as taught in paragraphs [0029]-[0031] of Wheatley.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wortman in view of Weber.
Regarding Claim 14, Wortman does not appear to explicitly disclose:  wherein the refractive index difference between the first and second polymer layers along the second axis is Δnx, a refractive index difference between the first and second polymer layers along the first axis is Δny, |Δnx| being at least 0.1 and |Δny| being no more than 0.04.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed in the art because Weber is related to Wortman with respect to reflective polarizers formed of alternating polymeric layers, and Weber teaches that adjacent microlayers having a large refractive index mismatch along one in-plane direction (i.e., large Δnx) and a small refractive index mismatch along the orthogonal in-plane direction (i.e., zero or almost zero Δny) causes the device to behave as a reflective polarizer (see paragraph [0040] of Weber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed Δnx and Δny values for the reflective polarizer of Wortman because such values are merely optimization of the conditions which are necessary for generating the difference in effect for opposite polarizations of light (i.e., high transmission of light having one polarization direction, while reflecting light polarized in the opposite direction), in order for the device to function effectively as a reflective polarizer, as taught in paragraph [0040] of Weber.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872